DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2013/0183831) in view of Mannen et al (US 2014/0242729), Momose (US 2006/0126050), and Ushimaru et al (US 2019/0326150).
Yu shows the method claimed including heating of a substrate with an epoxy layer to a temperature including in a range of a glass transition temperature of 50° C to 150° C (para 0014) wherein the substrate is further processed to reduce warpage of the substrate, and cooling the substrate in a cooling chamber. But, Yu does not show constraining the substrate with a clamping force by directing a high pressure gas to the substrate and applying a vacuum pressure, and rapidly cooling the substrate while the substrate is constrained. 
Mannen shows it is known to reduce warpage of a substrate by constraining the substrate with a clamping force with a contact less clamping force by applying a pressurized gas directed from a top direction to the substrate wherein the temperature of the substrate is controlled from a room temperature and to about 140° C. Also, see Figures 5 and 16; and para [0082]. 
Momose shows it is known to reduce warpage of a substrate by applying a vacuum pressure from a bottom direction to the substrate. Also, see para [0038] to [0040].   
Ushimaru shows it is known to constrain or clamping the substrate while the substrate is cooled (para 0040).
In view of Mannen, Momose, and Ushimaru, it would have been obvious to one of ordinary skill in the art to adapt Yu with constraining of the substrate with a contactless pressured gas applied from a top direction and a vacuum pressure applying from a bottom direction as claimed so that the substrate is securely clamped or situated as the substrate is effectively and predictably processed to reduce the warpage of the substrate as known in the art wherein the substrate is then cooled (to a room temperature) while the substrate is constrained as taught by Ushimaru. 
With respect to claim 2, Mannen shows maintaining the temperature of the substrate at the glass transition temperature of about 140° C as the substrate is constrained with the pressurized gas. 
With respect to claims 3 and 6, Mannen teaches that the gas pressure (para 0073), which provides the clamping force along with the vacuum pressure as shown in Momose, can be adjust to correct the warp of the substrate, and it would have been obvious to one of ordinary skill in the art to adapt Yu with the clamping force of 5,000 N to approximately 10,000 N or the gas pressure of 1.5 bar to 2.6 bar as a matter of routine experimentations to predictably and effectively clamp the substrate without breaking so that the warp of the substrate can be effectively corrected or reduced as desired by the user. 
With respect to claim 4, Momose shows a substrate support with a plurality of vacuum channels as illustrated in Figure 1. 
With respect to claim 5, Ushimaru shows a liquid convection heat sink shown by a substrate support having cooling channels (25) that convectively cool a substrate supported thereon, and as Ushimaru shows a cooling device (26) that controls a flow of a cooling medium in the cooling channels, it would have been obvious to cool the substrate at the claimed range of 1300-3000 W/m^2° C or any other desired range to effectively and predictably cool the substrate including the epoxy layer as taught in Yu to retain an elongated and low stress state of the epoxy layer so that the substrate is effectively controlled to reduce its warpage.  
With respect to claim 8, Ushimaru shows it is known to constraining and cooling the substrate while suction is applied, which also can be applied with the vacuum as taught by Momose, and it would have been obvious to one of ordinary skill in the art to apply the vacuum pressure and the pressure gas at the claimed range of approximately 60-600 seconds or any suitable period of time to effectively and predictably bring the substrate to the room/cool temperature as the substrate is continued to be applied with the desired clamping force to maintain the reduced warpage of the substrate.   
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Mannen, Momose, and Ushimaru as applied to claims 1-6 and 8 above, and further in view of Ikeya (US 6,919,541).
Yu in view of Mannen, Momose, and Ushimaru shows the method claimed including Yu showing transferring of the substrate from one station (121) to another station (112, 114, or 116) wherein the substrate is further processed. But, Yu does not explicitly show a heated transferable pedestal to transfer the substrate. 
Ikeya shows it is known to provide a heated transfer arm/pedestal (24) for transferring a substrate from one station to another station. 
In view of Ikeya, it would have been obvious to one of ordinary skill in the art to adapt Yu, as modified by Mannen, Momose, and Ushimaru, with a transferable pedestal/arm that is heat controlled so that the temperature of the substrate is kept at the desired temperature which would further predictably prevent any warpage of the substrate due to any adverse temperature effects/changes to the substrate while being transferred from one station to another station.   
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2013/0183831) in view of Moro et al (US 2008/0171131), Mannen et al (US 2014/0242729), Momose (US 2006/0126050), and Ushimaru et al (US 2019/0326150). 
Yu shows the method claimed including heating of a substrate with an epoxy layer to a temperature including in a range of a glass transition temperature of 50° C to 150° C (para 0014) wherein the substrate is further processed to reduce warpage of the substrate, and cooling the substrate in a cooling chamber. But, Yu does not show a computer readable medium for executing the method which further includes constraining the substrate with a clamping force by directing a pressurized gas to the substrate and applying a vacuum pressure, and rapidly cooling the substrate while the substrate is constrained. 
Moro shows it is known to provide a substrate heating and cooling device that is executed by a computer readable medium (para 0034 and 0073).
Mannen shows it is known to reduce warpage of a substrate by constraining the substrate with a clamping force with a contact less clamping force by applying a pressurized gas directed from a top direction to the substrate wherein the temperature of the substrate is controlled from a room temperature and to about 140° C. Also, see Figures 5 and 16; and para [0082]. 
Momose shows it is known to reduce warpage of a substrate by applying a vacuum pressure from a bottom direction to the substrate. Also, see para [0038] to [0040].   
Ushimaru shows it is known to constrain or clamping the substrate while the substrate is cooled (para 0040).
In view of Moro, Mannen, Momose, and Ushimaru, it would have been obvious to one of ordinary skill in the art to adapt Yu with its method that is executed by a computer readable medium that can effectively and precisely process heating and cooling of the substrate the programmed instruction as known in the art wherein the method would further include constraining of the substrate with a contactless pressurized gas applied from a top direction and a vacuum pressure applying from a bottom direction as claimed so that the substrate is securely clamped or situated as the substrate is effectively and predictably processed to reduce the warpage of the substrate as known in the art wherein the substrate is then cooled (to a room temperature) while the substrate is constrained as taught by Ushimaru. 
With respect claim 10, Yu shows that the heating temperature of the substrate is between 50° C to 150° C (para 0014) which is encompassed within the claimed range of approximately 100-200° C.
With respect to claim 11, Mannen teaches that the gas pressure (para 0073), which provides the clamping force along with the vacuum pressure as shown in Momose, can be adjust to correct the warp of the substrate, and it would have been obvious to one of ordinary skill in the art to adapt Yu with the clamping force of 5,000 N to approximately 10,000 N as a matter of routine experimentations to predictably and effectively clamp the substrate without breaking so that the warp of the substrate can be effectively corrected or reduced as desired by the user. 
With respect to claim 12, Ushimaru shows it is known to constraining and cooling the substrate while suction is applied, which also can be applied with the vacuum as taught by Momose, and it would have been obvious to one of ordinary skill in the art to apply the vacuum pressure and the pressure gas at the claimed range of approximately 60-600 seconds or any suitable period of time to effectively and predictably bring the substrate to the room/cool temperature as the substrate is continued to be applied with the desired clamping force to maintain the reduced warpage of the substrate.   
Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive. 
With respect to Mannen, Applicant argues that Mannen shows the substrate being clamped and fixed with a clamping jig 70, and that Mannen fails to show or suggest a pressured gas providing the clamping force as claimed. This argument is not deemed persuasive since Mannen clearly shows applying a pressurized gas from a top direction to the substrate, such application of the pressurized gas is deemed as a contactless clamping force as claimed. It is noted that while Mannen shows the jig 70, the pressurized gas as taught in Mannen can also be the contactless clamping force that clamps down or presses down the substrate as done by the claimed pressurized gas. 
With respect to Yu, Applicant further argues that since Yu teaches for pre-heating to prevent or reduce warpage, there is no reason to combine with the teachings of the applied references including Mannen and Momose which are directed to warpage correction of a warped substrate. This argument is not deemed since while Yu teaches for preventing the warpage of the substrate in its preheating stage, the teachings of Mannen as well as Momose can be further applied to ensure that substrate is not warped or that any warpage that may occur can be corrected or reduced by the application of the contactless pressured gas from the top direction and the vacuum pressure from the bottom direction as such method is known to treat the substrate as known in the art. It is noted the teachings of the Mannen and Momose references with Yu do not frustrate the intended purposes of Yu which is prevent or reduce any undesirable warpage of the substrate. 
As the applied references are in the same field of endeavor, which is in the field of processing substrates, and is reasonably related to the preventing or correcting the substrate warpage, the combination of the applied art is deemed proper. 
Regarding claim 7, it is noted that Ikeya is applied for the amended claim recitation of the heated transferable pedestal as stated in the ground of rejection. Thus, Applicant’s argument regarding claim 7 is deemed moot.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761